FILED
                             NOT FOR PUBLICATION
                                                                                  JUN 23 2016

                      UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


DEZARIE C. TAYLOR,                                  No. 13-36221

               Plaintiff - Appellant,               D.C. No. 2:12-cv-2141-RSM
                                                    (MAT)
 v.

CAROLYN W. COLVIN, Acting                           MEMORANDUM*
Commissioner of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                 Ricardo S. Martinez, Chief District Judge, Presiding

                          Argued and Submitted June 9, 2016
                                 Seattle, Washington

Before: EBEL,** PAEZ, and BYBEE, Circuit Judges.

       Dezarie Taylor challenges the Social Security Commissioner’s decision to

deny Taylor disability and supplemental security income (“SSI”) benefits. “[W]e


        *
              This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The Honorable David M. Ebel, Senior Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.

                                             1
will disturb the Commissioner’s decision to deny benefits only if it is not

supported by substantial evidence or is based on legal error.” Brown-Hunter v.

Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks omitted).

Finding neither, we affirm.

      1. The Commissioner’s erroneous reference to an earlier disability onset

date than Taylor claimed was harmless. See Molina v. Astrue, 674 F.3d 1104,

1115 (9th Cir. 2012).

      2. The Commissioner gave specific and legitimate reasons, supported by

substantial evidence, for discounting the opinions of several of Taylor’s treating

and examining healthcare providers. See Lester v. Chater, 81 F.3d 821, 830-31

(9th Cir. 1995). For example, the opinions of examining psychologists Michael

Brown, Ph.D. and Melinda Losee, Ph.D., and treating licensed mental health

counselor Diane Hanson, were inconsistent with Taylor’s treatment notes. See

Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). Examining consultant

Mark Heilbrunn, M.D.’s opinion, was contrary to Taylor’s overall medical record,

the opinions of several other treating and examining physicians, and Taylor’s

reported daily activities, which included caring for five of her children, cf. Rollins

v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (rejecting claimant’s testimony

about her disabling pain because she was able to care for two small children, cook,


                                           2
keep the house and do laundry, shop, and attend therapy and other meetings each

week).

      The Commissioner properly credited the narrative portion of non-examining

psychologist Leslie Postovoit, Ph.D.’s report, see Nathan v. Colvin, 551 F. App’x

404, 408 (9th Cir. 2014) (unpublished); gave specific and legitimate reasons,

supported by substantial evidence, for not giving controlling weight to Taylor’s

Global Assessment Functioning (“GAF”) scores, see Cantrall v. Colvin, 540

F. App’x 607, 609 (9th Cir. 2013) (unpublished); and properly considered evidence

from treating physician Shelly Dueber, D.O. Any error the Commissioner made in

considering treating physician Gregory May, M.D.’s treatment notes, was

harmless. See Marsh v. Colvin, 792 F.3d 1170, 1172-73 (9th Cir. 2015).

      3. The Commissioner gave “specific, clear and convincing reasons,”

supported by substantial evidence, for deeming Taylor’s credibility to be suspect.

Brown-Hunter, 806 F.3d at 488-89; see also Turner v. Comm’r of Soc. Sec., 613
F.3d 1217, 1224 n.3 (9th Cir. 2010). Those reasons included the fact that Taylor’s

statements about the disabling nature of her conditions, were inconsistent with her

reported activities. See Rollins, 261 F.3d at 857.

      4. Substantial evidence supported the Commissioner’s determination that

Taylor had the residual functional capacity (“RFC”) to perform light work


                                          3
involving, among other limitations, only frequent, rather than constant, “handling

and fingering with her right hand” and not involving “complex or demanding

social exchanges.” See Bray v. Comm’r of Soc. Sec., 554 F.3d 1219, 1226 (9th

Cir. 2009). Because the Commissioner properly considered and discounted some

of the medical evidence and properly questioned the credibility of Taylor’s

statements regarding the extent of her limitations, the Commissioner did not err in

refusing to recognize additional limitations to Taylor’s RFC.

      5. The Commissioner posed an accurate hypothetical question to the

vocational expert, eliciting her testimony that there were jobs that Taylor could

still perform.

      AFFIRMED.




                                          4